Tierney, J.
The Landlord-Taxpayers Association, Inc., was incorporated under article 2 of the Membership Corporations Law.* *534In violation of the statutes of this State and in violation of its charter said association is doing and representing that it is doing the business of insurance in the State of New York. It is conducting such business without a license from the Superintendent of Insurance. It appears that the association is insolvent. For these reasons the Superintendent of Insurance of the State of New York is now applying to liquidate the association pursuant to section 63 of the Insurance Law, as amended. The charges made by the Superintendent of Insurance are not denied by the association. The sole ground of opposition is that there has not been a hearing pursuant to section 39 of the Insurance Law (as amd. by Laws of 1923, chap. 443). That section does not apply, as it appears that this motion is made pursuant to section 63, which is not limited by any other section of the Insurance Law. The motion is granted in all respects. Settle order.

 See, also, Membership Corporations Law of 1926 (Laws of 1926, chap. 722).— [Rep.